DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of all applications referred to therein.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the internal cavity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the internal cavity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the processing electronics are configured to cause a current of between 10 milliamps and 50 milliamps" in lines 1-2. It is unclear if the claim is intending for the current to be applied to the electrodes or for the electrodes to apply the current to a user’s body, or what is “caused” in the context of the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peddicord (U.S. 2012/0215280, cited by Applicant). Regarding claim 1, Peddicord discloses an apparatus for treatment of urinary incontinence comprising: a probe comprising: a balloon 124 comprising bellows 130 configured for movement between an inflated state (see Figure 6B) and a deflated state (see Figure 6A), wherein the bellows portion of the balloon is not supported by a structural support element when the balloon is in the inflated state (see Figure 6B where bellows 130 is shown without any support elements attached thereto); and an electrode 128/128a/128b coupled to an outer surface of the balloon (see Figures 1, 2, 5, 6A, and 6B), the electrode configured to transmit an electrical pulse to cause a contraction of a muscle in physical communication with the electrode (see paragraph [0004]); processing electronics 800 in communication with the electrode, the processing electronics configured to receive a signal indicative of a force of the contraction of the muscle and determine a value of the force of the contraction based on the signal (see Figure 8 and paragraph [0046]); and a display 710 in communication with the processing electronics, the display configured to receive the value of the force of the contraction from the processing electronics and present the value on the display (see Figure 8 and paragraph [0050]).
Regarding claim 2, Peddicord discloses that the signal indicative of the force of the contraction is received from the electrode (see paragraph [0026], lines 35-38).
Regarding claim 3, Peddicord discloses a pressure sensor 520 in communication with the processing electronics, wherein the signal indicative of the force of the contraction is received from the pressure sensor (see Figure 5 and paragraph [0046], lines 12-15).
Regarding claim 4, Peddicord discloses a tube 222 barometrically connecting the pressure sensor and an internal cavity of the balloon (see Figure 5 and paragraph [0046], lines 1-7).
Regarding claim 5, Peddicord discloses that the pressure sensor is configured to determine a value of the pressure of the internal cavity and provide the value of the pressure to the processing electronics, and wherein the display is configured to receive the value of the pressure from the processing electronics and present the value of the pressure on the display (see paragraph [0046]).
Regarding claim 6, Peddicord discloses that the bellows comprise at least two folds extending toward an interior of the balloon (see Figures 6A and 6B).
Regarding claim 7, Peddicord discloses that the bellows and the electrode are further configured to cooperate to cause the balloon to inflate in a radially non-uniform manner (see Figures 6A and 6B and paragraph [0005]).
Regarding claim 8, Peddicord discloses that the electrode provides exterior longitudinal support of the balloon by being integrally formed within a material of the balloon such that the bellows and the electrode are configured to cooperate to maintain the structural integrity of the balloon (see Figure 5 where electrodes 128a/128b are shown as being imbedded within the material of the balloon which satisfies the broadest reasonable interpretation of “integrally formed within a material of the balloon” because it is “included as part of a whole rather than supplied separately”).
Regarding claim 9, Peddicord discloses a pump 510 in communication with the balloon and configured to cause inflation of the balloon such that the electrode may contact a vaginal wall of a user (see Figure 8 and paragraph [0057], lines 4-6).
Regarding claim 10, Peddicord discloses that the processing electronics are further configured to inhibit the electrode from causing the contraction of the muscle in communication with the electrode until the balloon has been inflated to a predetermined pressure (see paragraph [0071], lines 7-13).
Regarding claim 11, Peddicord discloses that the processing electronics are configured to cause inflation of the balloon (see paragraph [0045]).
Regarding claim 12, Peddicord discloses that the processing electronics are configured to cause a current of between 10 milliamps and 50 milliamps (see paragraph [0055], lines 5-7).
Regarding claim 13, Peddicord discloses that the electrode is a first electrode, and further comprising a second electrode coupled to the outer surface of the balloon (see Figure 2 which shows electrodes 128a and 128b), and wherein the processing electronics are configured to cause an electric potential difference between the first electrode and the second electrode (see paragraph [0026], lines 39-24).
Regarding claim 14, Peddicord discloses that the electric potential difference is between 0 and 80 Volts (see Claim 18).
Regarding claim 15, Peddicord discloses that the electric potential difference is between 10 Volts and 50 Volts (see Claim 19).
Regarding claim 16, Peddicord discloses that the processing electronics are configured to variably control the electric potential difference (see Claim 20).
Regarding claim 17, Peddicord discloses an apparatus for treatment of urinary incontinence comprising: a probe comprising: a balloon 124 comprising bellows 130 configured for movement between an inflated state (see Figure 6B) and a deflated state (see Figure 6A), wherein the bellows portion of the balloon is not supported by a structural support element when the balloon is in the inflated state (see Figure 6B where bellows 130 is shown without any support elements attached thereto); a first electrode 128/128a/128b coupled to a first outer surface of the balloon (see Figures 1, 2, 5, 6A, and 6B), the first electrode configured to transmit an electrical pulse to cause a contraction of a muscle in physical communication with the first electrode (see paragraph [0004]); and a second electrode 128/128a/128b coupled to a second outer surface of the balloon (see Figures 1, 2, 5, 6A, and 6B), the second electrode configured to transmit an electrical pulse to cause a contraction of a muscle in physical communication with the second electrode (see paragraph [0004]); and processing electronics in communication with the first electrode and the second electrode, the processing electronics 800 configured to receive a signal indicative of at least one of i) a force of the contraction of the muscle in physical communication with the first electrode or ii) a force of the contraction of the muscle in physical communication with the second electrode, and determine a value of the force of the contraction based on the signal (see Figure 8 and paragraph [0046]).
Regarding claim 18, Peddicord discloses that the signal is received from at least one of the first electrode or the second electrode (see paragraph [0026], lines 35-38).
Regarding claim 19, Peddicord discloses a pressure sensor 520 in communication with the processing electronics, wherein the signal is received from the pressure sensor (see Figure 5 and paragraph [0046], lines 12-15).
Regarding claim 20, Peddicord discloses a method for treating urinary incontinence comprising: providing a device comprising: a probe comprising: a balloon 124 comprising bellows 130 configured for movement between an inflated state (see Figure 6B) and a deflated state (see Figure 6A), wherein the bellows portion of the balloon is not supported by a structural support element when the balloon is in the inflated state (see Figure 6B where bellows 130 is shown without any support elements attached thereto); an electrode 128/128a/128b coupled to an outer surface of the balloon (see Figures 1, 2, 5, 6A, and 6B), the electrode configured to transmit an electrical pulse to cause a contraction of a muscle in physical communication with the electrode (see paragraph [0004]); and an internal cavity 502 defined by the balloon, the internal cavity not including a structural support element (see Figure 5 where cavity 502 is shown without any structural support element); processing electronics 800 in communication with the electrode, the processing electronics configured to receive a signal indicative of a force of the contraction of the muscle and determine a value of the force of the contraction based on the signal (see Figure 8 and paragraph [0046]); and a display 710 in communication with the processing electronics, the display configured to display muscle strength data based on the value of the force of the contraction from the processing electronics (see Figure 8 and paragraph [0050]); causing, by the processing electronics, the balloon to inflate such that the electrode contacts the muscle for treatment (see block 1006 in Figure 10); causing, by the processing electronics, the electrode to transmit electrical pulses to the muscle (see block 1008 in Figure 10); and presenting, by the display, muscle strength data based on the value of the force of the contraction of the muscle in response to the electrical pulses (see paragraph [0077]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792